Exhibit 10.1

 

SEPARATION OF EMPLOYMENT AGREEMENT

 

This SEPARATION OF EMPLOYMENT AGREEMENT (“Agreement”) is made and entered into
by Suzanne Miglucci (“Employee”) and Charles & Colvard, Ltd. (the “Company”).

 

Employee was employed by the Company as its President and Chief Executive
Officer pursuant to an employment agreement between Employee and the Company
dated December 1, 2015, as amended by the Amendment to 2015 Employment Agreement
dated April 9, 2020 (the “Employment Agreement”). The employment relationship
between the Company and Employee terminated as of the Effective Resignation Date
defined herein.

 

The Company is willing to provide Employee the severance benefits described
herein in exchange for her entering into this Agreement, and the parties desire
to terminate their employment relationship on mutually agreeable terms and avoid
all litigation relating to the employment relationship and its termination.

 

Employee represents that she has carefully read this entire Agreement,
understands its consequences, and voluntarily enters into it.

 

In consideration of the above and the mutual promises set forth below, Employee
and the Company agree as follows:

 

1.       RESIGNATION. Employee tenders, and the Company accepts, Employee’s
voluntary resignation from all positions with the Company and its affiliates,
including as a member of the Board of Directors, such voluntary resignation to
be effective June 1, 2020 (“Effective Resignation Date”).

 

By signing this Agreement, Employee represents that she has been fully paid for
all time worked and received all salary and all other amounts of any kind due to
her from the Company with the sole exception of (a) her final paycheck for work
during her final payroll period and for any accrued but unused vacation/paid
time off, which will be paid on the next regularly scheduled payroll date
following the Effective Resignation Date, (b) any previously submitted, but not
yet paid, expense reimbursements or any expense reimbursements submitted within
10 days of the date of this Agreement and consistent with the terms of Company
policy for such reimbursements, (c) the payments payable under this Agreement,
and (d) any accrued and vested benefits payable pursuant to the Company’s
employee benefit plans.

 

As of the Effective Resignation Date, the Employment Agreement shall terminate
and neither party shall have any further obligations thereunder except that
Employee specifically acknowledges and agrees that her obligations under
paragraphs 8 (Definitions), 9 (Covenant Not to Compete), 10 (Confidentiality),
11 (Proprietary Information) and 21 (Publication) of the Employment Agreement
shall continue after the termination of that Employment Agreement in accordance
with their terms, and the Company specifically acknowledges and agrees that its
obligations under paragraph 13 (Indemnification) shall survive the termination
of the Employment Agreement and Employee’s employment by the Company.

 



 

 

 

2.SEVERANCE BENEFITS.

 

A.       Severance Pay. The Company will pay Employee severance pay in an amount
equal to one year of her current annual salary of Two Hundred Seventy-Seven
Thousand, Nine Hundred Thirty-Eight and 00/100 Dollars ($277,938.00) (less
applicable taxes and withholdings), payable in substantially equal installments.
The installments will be paid on the same payroll schedule that was applicable
to Employee immediately prior to her separation from service, provided that no
further severance shall be paid if Employee executes but later revokes this
Agreement in accordance with paragraph 5 below.

 

B.       COBRA Premium Assistance. If Employee timely and properly elects
continuation coverage under the Company’s group health plan pursuant to the
Consolidated Omnibus Budget Reconciliation Act (“COBRA”), then the Company will
pay the COBRA premiums for coverage for her and her eligible dependents during
the 12-month period immediately following the Effective Resignation Date.

 

Payment under this subparagraph 2B shall be made on a monthly basis, but in no
event later than the last day of the calendar year following the year in which
the expenses were incurred. Under no circumstances will Employee be entitled to
a cash payment or other benefit in lieu of the payment of the actual COBRA
premium cost. The amount of expenses eligible for payment during any calendar
year shall not be affected by the amount of expenses eligible for payment in any
other calendar year.

 

Nothing in this Agreement shall constitute a guarantee of COBRA continuation
coverage or benefits. Employee shall be solely responsible for all obligations
in electing COBRA continuation coverage and taking all steps necessary to
qualify for such coverage.

 

D.       Prior Equity Grants. The vested stock options previously granted by
Company to Employee under the Charles & Colvard, Ltd. 2008 Stock Incentive Plan,
as amended representing 330,991 shares of Company common stock shall be
exercisable as set forth in the applicable option agreement, except that such
options shall be exercisable through June 1, 2022. Employee understands that, as
a result of such extension, any options not exercised by Employee with 90 days
of the Effective Resignation Date may no longer qualify as incentive stock
options within the meaning of Section 422 of the Internal Revenue Code of 1986,
as amended. Company has also agreed to waive the forfeiture of 130,000 shares of
restricted stock granted under the Charles & Colvard, Ltd. 2018 Stock Incentive
Plan and the restrictions on such restricted stock shall lapse effective as of
the Effective Resignation Date.

 

The severance and other benefits afforded under this Agreement are in lieu of
any other compensation or benefits, excluding accrued but unused vacation/paid
time off (PTO) and vested retirement benefits, to which Employee otherwise might
be entitled, and payment of the severance and other benefits is conditioned upon
Employee’s compliance with the terms of this Agreement and all surviving terms
of the Employment Agreement (including but not limited to paragraphs 8, 9, 10,
11 and 21).

 



 

 

 

3.RELEASE.

 

A.       In consideration of the benefits conferred by this Agreement, EMPLOYEE
(ON BEHALF OF HERSELF AND HER ASSIGNS, HEIRS AND OTHER REPRESENTATIVES) RELEASES
THE COMPANY AND ITS RELATED PARTIES (DEFINED BELOW) (“RELEASEES”) FROM ALL
CLAIMS AND WAIVES ALL RIGHTS KNOWN OR UNKNOWN, SHE MAY HAVE OR CLAIM TO HAVE
AGAINST THE COMPANY, ITS PREDECESSORS, SUBSIDIARIES OR AFFILIATES relating to
her employment with the Company and separation therefrom arising before the
execution of the Agreement to the fullest extent permitted by law, including but
not limited to claims:

 

(i) for discrimination, harassment or retaliation arising under federal, state
or local laws prohibiting age (including but not limited to claims under the Age
Discrimination in Employment Act of 1967 (“ADEA”), as amended), sex, national
origin, race, religion, disability, veteran status or other protected class
discrimination, harassment or retaliation for protected activity;

 

(ii) for compensation and benefits (including but not limited to claims under
the Employee Retirement Income Security Act of 1974 (“ERISA”), Fair Labor
Standards Act of 1938 (“FLSA”), Family and Medical Leave Act of 1993 (“FMLA”),
all as amended, and similar federal, state, and local laws) and claims under any
other Company policy, plan or program, including the Charles & Colvard, Ltd.
2008 Stock Incentive Plan and the incentive plans and programs thereunder;

 

(iii) under federal, state or local law of any nature whatsoever (including but
not limited to constitutional, statutory, tort, express or implied contract or
other common law); and

 

(iv) for attorneys’ fees.

 

Provided, however, the release of claims set forth in this Agreement does NOT:

 

(v) apply to claims for workers’ compensation benefits, vested retirement
benefits or unemployment benefits filed with the applicable state agencies or
where otherwise prohibited by law;

 

(vi) bar a challenge under the Older Workers Benefit Protection Act of 1990
(OWBPA) to the enforceability of the waiver and release of ADEA claims set forth
in this Agreement; or

 

(vii) prohibit Employee from filing a charge with or participating in an
investigation by the U.S. Equal Employment Opportunity Commission, Securities
and Exchange Commission (SEC), Financial Industry Regulatory Authority (FINRA)
or other self-regulatory or governmental agency with jurisdiction concerning the
terms, conditions and privileges of employment or jurisdiction over the
Company’s business or assisting with an investigation conducted internally by
the Company; provided, however, that by signing this Agreement, Employee waives
the right to, and shall not seek or accept, any monetary or other relief of any
nature whatsoever in connection with any such charges, investigations or
proceedings except as follows: This Agreement does not limit Employee’s right to
receive an award for information provided to the SEC, FINRA, or any other
securities regulatory agency or authority.

 



 

 

 

B.        Employee will not sue the Releasees on any matters relating to her
employment or separation therefrom arising before the execution of this
Agreement (with the sole exception of claims and challenges set forth in
subparagraph A (v) through (vii) above), or join as a party with others who may
sue on any such claims, or opt-in to an action brought by others asserting such
claims, and in the event that Employee is made a member of any class asserting
such claims without her knowledge or consent, Employee shall opt out of such
action at the first opportunity.

 

C.       The Releasees which Employee is releasing by signing this Agreement
include: the Company and its predecessors, successors, and assigns and its
and/or their past, present and future owners, parents, subsidiaries, affiliates,
predecessors, successors, assigns, officers, directors, employees, employee
benefit plans (together with all plan administrators, trustees, fiduciaries and
insurers) and agents.

 

4.COMPANY INFORMATION AND PROPERTY.

 

A.       Employee shall not at any time after her employment terminates
disclose, use or aid third parties in obtaining or using any confidential or
proprietary Company information nor access or attempt to access any Company
computer systems, networks or any resources or data that resides thereon.

 

Confidential or proprietary information is information relating to the Company
or any aspect of its business which is not generally available to the public,
the Company’s competitors, or other third parties, or ascertainable through
common sense or general business or technical knowledge; however, nothing in
this paragraph or in this Agreement or in the agreements referenced in
subparagraph C below is intended, nor shall be construed, to (i) prohibit
Employee from any communications to, or participation in any investigation or
proceeding conducted by, any governmental agency referenced in paragraph 3, (ii)
interfere with, restrain, or prevent Employee communications regarding wages,
hours, or other terms and conditions of employment, or (iii) prevent Employee
from otherwise engaging in any legally protected activity. Moreover,
notwithstanding the foregoing or any other provision in this Agreement, Employee
cannot be held criminally or civilly liable under any federal or state trade
secret law if she discloses a trade secret (iv) to federal, state, or local
government officials, to her attorneys, or in a sealed court document, for the
purpose of reporting or investigating a suspected violation of the law, or (v)
to her attorneys or in a sealed court document in connection with a lawsuit for
retaliation by an employer for reporting a suspected violation of the law.

 



 

 

 

B.       All records, files or other materials maintained by or under the
control, custody or possession of the Company or its agents in their capacity as
such shall be and remain the Company’s property and Employee shall return all
such property. By signing this Agreement, Employee represents that:

 

(i)      Employee shall return all the Company property including but not
limited to jewelry loaned on memo; credit cards; keys;  cell phone; air card;
access cards; thumb drive(s), laptop(s), personal digital devices and all other
computer hardware and software; records, files, documents, manuals, and other
documents in whatever form they exist, whether electronic, hard copy or
otherwise and all copies, notes or summaries thereof;

 

(ii)     Employee has turned over all Company passwords or access codes
currently known to her which she created received, or obtained in connection
with her employment;

 

(iii)    Employee has not deleted any emails, files or other information from
any Company computer or device prior to her return of the property;

 

(iv)    Employee shall make all good faith efforts to permanently delete
any Company information that may reside on her personal computer(s), other
devices or accounts and, if requested by the Company, has submitted all personal
computers, phones and other devices which she used for Company business, and has
identified all personal accounts on which Company information has been placed
and related passwords, to a third party vendor, as may be designated by the
Company, for inspection and removal of any Company-related information; and

 

(v)      Employee will make all good faith efforts to cooperate with all
reasonable requests made by the Company concerning winding up her work and
transferring that work to those individuals designated.

 

C.       Nothing in this Agreement shall relieve Employee from any obligations
under any other previously executed confidentiality, proprietary information or
secrecy agreements. All such agreements shall continue to be in full force and
effect upon the execution of this Agreement subject to the clarification set
forth in subparagraph A above.

 

5.       RIGHT TO REVIEW AND REVOKE. The Company delivered this Agreement to
Employee on May 25, 2020 by email delivery and desires that she have adequate
time and opportunity to review and understand the consequences of entering into
it. Accordingly, the Company advises her to consult with her attorney prior to
executing it and that she has twenty-one (21) days within which to consider it.
In the event that Employee does not return an executed copy of this Agreement to
Clint Pete at Charles & Colvard, Ltd., 170 Southport Drive, Morrisville, North
Carolina 27560 by no later than the twenty-second (22nd) calendar day after
receiving it, this Agreement and the obligations of the Company herein shall
become null and void. Employee may revoke this Agreement during the seven (7)
day period immediately following her execution of it. The Agreement will not
become effective or enforceable until the revocation period has expired. To
revoke the Agreement, a written notice of revocation must be delivered to Clint
Pete at the above address.

 



 

 

 

6.    MUTUAL NONDISPARAGEMENT.

 

A.       Employee represents and warrants that since receiving this Agreement,
she (i) has not made, and going forward will not make, disparaging, defaming or
derogatory remarks about the Company or its products, services, business
practices, directors, officers, managers or employees to third parties; nor (ii)
taken, and going forward will not take, any action that may impair the relations
between the Company and its vendors, customers, employees, or agents or that may
be detrimental to or interfere with, the Company or its business. Nothing in
this section nor in this Agreement is intended, nor shall be construed, to
prohibit Employee from any communications to, or participation in any
investigation or proceeding conducted by, any governmental agency referenced in
paragraph 3A, or with complying with terms of a lawfully issued subpoena or
sworn testimony in litigation.

 

B.       Members of the Company’s Board of Directors and its executive officers
shall not make any disparaging, defaming or derogatory remarks about Employee to
third parties. Further, the Company hereby agrees to instruct its current and
future management employees to comply with the same restrictions. Nothing in
this section nor in this Agreement is intended, nor shall be construed, to
prohibit these individuals from any communications to, or participation in any
investigation or proceeding conducted by, any governmental agency referenced in
paragraph 3A, or with complying with terms of a lawfully issued subpoena or
sworn testimony in litigation.

 

7.        COOPERATION. The parties agree that certain matters in which Employee
has been involved during her employment may necessitate her cooperation with the
Company in the future. Accordingly, to the extent reasonably requested by the
Company, Employee shall cooperate with the Company in connection with such
matters. The parties shall use all good faith efforts to ensure that the timing
and amount of services hereunder will not conflict with Employee’s other time
commitments, and the parties agree that Employee shall be permitted to perform
such services remotely.

 

8.       INJUNCTIVE RELIEF. Because of the unique nature of the confidential
information, Employee understands and agrees that the Company will suffer
irreparable harm in the event that Employee fails to comply with any of
Employee’s obligations under paragraph 4 of this Agreement and that monetary
damages will be inadequate to compensate the Company for such breach.
Accordingly, Employee agrees that the Company will, in addition to any other
remedies available to it at law or in equity, be entitled to injunctive relief
to enforce the terms of paragraph 4 of this Agreement.

 

9.       OTHER. Except as expressly provided in this Agreement, (a) this
Agreement supersedes all other understandings and agreements, oral or written,
between the parties and constitutes the sole agreement between the parties with
respect to its subject matter, (b) no representations, inducements, promises or
agreements, oral or written, have been made by any party or by anyone acting on
behalf of any party, which are not embodied in this Agreement, and (c) no
agreement, statement or promise not contained in the Agreement shall be valid or
binding on the parties. No change or modification of this Agreement shall be
valid or binding on the parties unless such change or modification is in writing
and is signed by the parties. Employee’s or the Company’s waiver of any breach
of a provision of this Agreement shall not waive any subsequent breach by the
other party. If a court of competent jurisdiction holds that any provision or
sub-part thereof contained in this Agreement is invalid, illegal or
unenforceable, that invalidity, illegality or unenforceability shall not affect
any other provision in this Agreement.

 



 

 

 

This Agreement is intended to avoid all litigation relating to Employee’s
employment with the Company and her separation therefrom; therefore, it is not
to be construed as the Company’s admission of any liability to her, liability
which the Company denies.

 

This Agreement shall apply to, be binding upon and inure to the benefit of the
parties’ successors, assigns, heirs and other representatives and be governed by
North Carolina law (without regard to its conflicts of laws provisions) and the
applicable provisions of federal law, including but not limited to ADEA.

 

10.SECTION 409A OF THE INTERNAL REVENUE CODE.

 

(a)               Parties’ Intent. The parties intend that the provisions of
this Agreement comply with Section 409A of the Code and the regulations
thereunder (collectively, “Section 409A”) and all provisions of this Agreement
shall be construed in a manner consistent with the requirements for avoiding
taxes or penalties under Section 409A. If any provision of this Agreement (or of
any award of compensation, including equity compensation or benefits) would
cause Employee to incur any additional tax or interest under Section 409A, the
Company shall, upon the specific request of Employee, use its reasonable
business efforts to in good faith reform such provision to comply with Code
Section 409A; provided, that to the maximum extent practicable, the original
intent and economic benefit to Employee and the Company of the applicable
provision shall be maintained, and the Company shall have no obligation to make
any changes that could create any additional economic cost or loss of benefit to
the Company. The Company shall timely use its reasonable business efforts to
amend any plan or program in which Employee participates to bring it in
compliance with Section 409A.

 

(b)               Separation from Service. A termination of employment shall not
be deemed to have occurred for purposes of any provision of this Agreement
relating to the payment of any amounts or benefits upon or following a
termination of employment unless such termination also constitutes a “Separation
from Service” within the meaning of Section 409A and, for purposes of any such
provision of this Agreement, references to a “termination,” “termination of
employment,” “separation from service” or like terms shall mean Separation from
Service.

 

(c)               Separate Payments. Each installment payment required under
this Agreement shall be considered a separate payment for purposes of Section
409A.

 



 

 

 

(d)               Delayed Distribution to Key Employees. If the Company
determines in accordance with Sections 409A and 416(i) of the Internal Revenue
Code of 1986, as amended, and the regulations promulgated thereunder, in the
Company’s sole discretion, that Employee is a Key Employee of the Company on the
date Employee’s employment with the Company terminates and that a delay in
benefits provided under this Agreement is necessary to comply with Code Section
409A(A)(2)(B)(i), then any severance payments and any continuation of benefits
or reimbursement of benefit costs provided by this Agreement, and not otherwise
exempt from Section 409A, shall be delayed for a period of six (6) months
following the date of termination of Employee’s employment (the “409A Delay
Period”). In such event, any severance payments and the cost of any continuation
of benefits provided under this Agreement that would otherwise be due and
payable to Employee during the 409A Delay Period shall be paid to Employee in a
lump sum cash amount in the month following the end of the 409A Delay Period.
For purposes of this Agreement, “Key Employee” shall mean an employee who, on an
Identification Date (“Identification Date” shall mean each December 31) is a key
employee as defined in Section 416(i) of the Code without regard to paragraph
(5) thereof. If Employee is identified as a Key Employee on an Identification
Date, then Employee shall be considered a Key Employee for purposes of this
Agreement during the period beginning on the first April 1 following the
Identification Date and ending on the following March 31.

 

 

 



 

IN WITNESS WHEREOF, the parties have entered into this Agreement on the day and
year written below.

 

EMPLOYEE REPRESENTS THAT SHE HAS CAREFULLY READ THE ENTIRE AGREEMENT,
UNDERSTANDS ITS CONSEQUENCES, AND VOLUNTARILY ENTERS INTO IT.

 



  /s/ Suzanne Miglucci   5/28/2020   Suzanne Miglucci   Date                  
CHARLES & COLVARD, LTD.               /s/ Clint Pete   5/28/2020   Clint Pete  
Date   Title: Chief Financial Officer    

 



 

 